 1   MEAGEN E. LEARY (SBN 233103)
     B. ALEXANDRA JONES (SBN 317838)
 2   DUANE MORRIS LLP
     One Market Plaza
 3   Spear Tower, Suite 2200
     San Francisco, CA 94105
 4   Tel: 415 957 3000
     Fax: 415 957 3001
 5   E-mail: meleary@duanemorris.com
              bajones@duanemorris.com
 6
     ELINOR H. MURAROVA (Pro Hac Vice)
 7   DUANE MORRIS LLP
     190 S. LaSalle Street, Ste. 3700
 8   Chicago, IL 60603
     Tel: 312 499 6700
 9   Fax: 312 499 6701
     E-mail: ehart@duanemorris.com
10
     Attorneys for COMM 2006-C8 SHAW AVENUE
11   CLOVIS LLC and LNR PARTNERS CALIFORNIA
     MANAGER, LLC
12

13                         IN THE UNITED STATES DISTRICT COURT

14                      FOR THE EASTERN DISTRICT OF CALIFORNIA

15   CALIFORNIA CLOVIS, LLC, a Delaware                    Case No. 1:19-cv-00962-LJO-SKO
     limited liability company,
16
                         Plaintiff,                        ORDER GRANTING JOINT
17                                                         STIPULATION TO EXTEND TIME
           v.                                              TO AMEND THE PLEADINGS
18
     COMM 2006-C8 SHAW AVENUE CLOVIS LLC;                  (Doc. 25)
19   LNR PARTNERS CALIFORNIA MANAGER,
     LLC, Who is the Manager of COMM 2006-C8
20   SHAW AVENUE CLOVIS LLC; KOHL’S
     DEPARTMENT STORES, INC., a Delaware
21   corporation; and DOES 1 through 25, inclusive,

22                       Defendants.

23

24

25

26
27

28

                  ORDER GRANTING JOINT STIPULATION TO EXTEND TIME TO AMEND THE PLEADINGS;
                                      CASE NO. 1:19-CV-00962-LJO-SKO
 1            Pursuant to the Stipulation of the Parties (Doc. 25), and good cause appearing therefor, it is

 2   ORDERED that the deadline to file any motions or stipulations to amend the pleadings is extended

 3   to February 21, 2020.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     January 31, 2020                                   /s/   Sheila K. Oberto              .
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         2
                      ORDER GRANTING JOINT STIPULATION TO EXTEND TIME TO AMEND THE PLEADINGS;
                                          CASE NO. 1:19-CV-00962-LJO-SKO
